Citation Nr: 1725686	
Decision Date: 07/06/17    Archive Date: 07/18/17

DOCKET NO.  11-33 748	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, Tennessee


THE ISSUE

Entitlement to service connection for a lumbar spine disorder, to include scoliosis.  


REPRESENTATION

Appellant represented by:	Christine A. Coronado, Esq.


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

L. McCabe, Associate Counsel


INTRODUCTION

The Veteran had active duty service from August 1991 to May 1995.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a January 2011 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO), which in pertinent part denied service connection for a lumbar spine disorder.  The Veteran testified at a Board hearing before a Veterans Law Judge (VLJ) in June 2014.

The case initially came before the Board in September 2014, at which time the Board, in pertinent part, remanded the claim for service connection for a back condition to the RO for additional evidentiary development, including the provision of a VA examination to determine the nature, extent, and etiology of any currently diagnosed back disability.  

The claim returned to the Board in July 2015, at which time the Board again remanded the claim for the provision of a VA back examination.  See July 2015 Board Decision (noting that the Veteran failed to appear for the scheduled VA examinations and remanding the claim so that the Veteran could be afforded the VA examination requested in the prior September 2014 remand).

In July 2016, VA notified the Veteran that the VLJ who presided over his June 2014 hearing, and who authored the September 2014 and July 2015 Board decisions, was not available to render a decision in his case.  The Veteran was thus offered an opportunity to testify at another hearing before the Board.  See July 2016 Notification Letter.  In a statement received in August 2016, the Veteran's attorney indicated that the Veteran desired an additional hearing.  Consequently, in November 2016, the Board remanded the claim once again, so that the Veteran could be scheduled for the requested hearing.  

The case has since returned to the Board.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

As noted, in light of the unavailability of the VLJ who conducted the June 2014 hearing and the Veteran's election to testify before a different VLJ, the Board remanded the claim in July 2016 for scheduling of the requested hearing.  A Board hearing via live video-conference was scheduled for June 27, 2017, and a May 2017 letter notified the Veteran and his attorney of the date, time, and location of that hearing.  In correspondence dated later that month, however, the Veteran's attorney notified VA that the Veteran "would like to have Travel Board hearing rather than the [currently scheduled] video-conference hearing."  

Remand is therefore warranted to schedule the Veteran for a hearing before a VLJ at the RO (Travel Board hearing).

Accordingly, the case is REMANDED for the following action:

1.  Schedule the appellant for an in-person hearing before a Veterans Law Judge at his local RO.  Please note that the Veteran, through his representative, declined the videoconference hearing and indicated that he preferred to wait to have an in-person Board hearing at the RO (Travel Board hearing).  

He and his attorney must be provided proper notice of the hearing date, time, and location.  Copies of all notification must be associated with the claims file.  


2.  After the hearing is conducted, or if the Veteran withdraws the hearing request or fails to report for the scheduled hearing, the case must be returned to the Board for further review.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
P.M. DILORENZO
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).




